Title: To James Madison from James Barbour, 4 September 1814
From: Barbour, James
To: Madison, James


        
          Sir
          Head Quarters Camp Fairfield Septr. 4th 1814
        
        In a late communication I did myself the Honor to apprise you that I had taken the field as Commander in Cheif. Every practicable exertion is now making to place the State in an efficient posture of defence. For this purpose large requisitions have been made on the Militia, which added to the

former requisitions, made since the commencement of the war, has produced a call amounting to nearly sixty thousand men, made on the people of Virginia. The calls upon the militia of the Country lying contiguous to Norfolk, and indeed on the whole lower Country, have been so often repeated, as to have become extremely burthensome on those parts, and in many instances to amount to a levy en masse. A requisition has been lately made by Brigadier Genl. Porter, for a reinforcement of fifteen hundred men, to be supplied either from a Brigade stationed at Camp Holly about twelve miles below Richmond under the command of Brigadier Genl. Porterfield or by a new requisition upon the Body of the Militia. Considering it important to retain that Brigade in reference to the defence of Richmond, and the Country lying between York and James Rivers, and considering the heavy pressure which the militia of the State has felt from the peculiar malignity with which the Enemy have levelled their vengeance against us, I have taken the liberty to suggest to you, and to request, that the Executive of the United States would if not deemed inexpedient, direct that a requisition should be made on North Carolina, for such reinforcements, as may be required for the defence of Norfolk. The recollection that North Carolina, in commercial interest is intimately connected with Norfolk, would seem peculiarly to justify this appeal to them, and is beleived to be, not without its influence even in the estimation of that State. Should the Enemy now turn their attention to us and attempt to visit Richmond, we shall probably find it necessary to combine the whole Militia now in service near this place, in opposition to the force which they may bring against us. I have the honor to be with Sentiments of high consideration yr. Obt Sert
        
          Js Barbour
        
      